     MCGREGOR W. SCOTT
 1
     United States Attorney
 2   DEBORAH LEE STACHEL
     Regional Chief Counsel, Region IX
 3   Social Security Administration
     CAROLYN B. CHEN, CSBN 256628
 4
     Special Assistant United States Attorney
 5          160 Spear Street, Suite 800
            San Francisco, California 94105
 6          Telephone: (415) 977-8956
 7          Facsimile: (415) 744-0134
            E-Mail: Carolyn.Chen@ssa.gov
 8   Attorneys for Defendant
 9                                UNITED STATES DISTRICT COURT

10                               EASTERN DISTRICT OF CALIFORNIA

11                                         FRESNO DIVISION

12
                                                    )       Case No.: 1:17-cv-001654-EPG
13   FERMIN CERVANTES CASTANEDA,                    )
                                                    )
14                  Plaintiff,                      )       STIPULATION AND ORDER FOR AN
                                                    )       EXTENSION OF TIME OF 7 DAYS FOR
15          vs.                                     )       DEFENDANT’S RESPONSE TO
     NANCY A. BERRYHILL,                            )       PLAINTIFF’S OPENING BRIEF
16   Acting Commissioner of Social Security,        )
                                                    )       (ECF No. 24)
17                                                  )
                    Defendant.                      )
18                                                  )
19
20          IT IS HEREBY STIPULATED, by and between the parties, through their respective

21   counsel of record, that Defendant shall have an extension of time of 7 additional days to respond

22   to Plaintiff’s opening brief. The current due date is February 20, 2019. The new due date will be

23   February 27, 2019.

24          This is Defendant’s second request for an extension of time and the fourth request in this

25   case overall. There is good cause for this request. Since the Defendant’s previous request for an

26   extension, Defendant’s counsel has continued addressing a full workload and backlog of district

27   court cases and other matters, after recovering from sickness that caused her to be incapacitated

28   and unable to work for multiple days. Starting February 1, 2019, Defendant’s counsel has had at



                                                        1
 1   least nine district court cases to brief in February, the majority of which have been previously
 2   extended multiple times by either Plaintiff or Defendant. Defendant’s counsel has shifted and is
 3   continuing to shift many of her cases to avoid missing the deadlines of her cases, minimize
 4   further delay of her older cases to which she is giving priority where possible.
 5          Thus, Defendant is respectfully requesting additional time up to and including February
 6   27, 2019, to respond to Plaintiff’s opening brief. This request is made in good faith with no
 7   intention to unduly delay the proceedings.
 8
 9                                                 Respectfully submitted,
10
     Date: February 20, 2019                       LAW OFFICE OF PATRICIA L. MCCABE
11
                                                   s/ Patricia L. McCabe by C.Chen*
12                                                 (As authorized by email on 2/20/2019)
                                                   PATRICIA L. MCCABE
13
                                                   Attorneys for Plaintiff
14
     Date: February 20, 2019                      MCGREGOR W. SCOTT
15                                                United States Attorney
16
                                                   By s/ Carolyn B. Chen
17                                                 CAROLYN B. CHEN
                                                   Special Assistant U. S. Attorney
18
19                                                 Attorneys for Defendant

20
21
22
23
24
25
26
27
28


                                                      2
 1                                               ORDER
 2          Pursuant to the stipulation of the parties (ECF No. 24), and finding good cause exists, the
 3   deadline for Defendant’s response to Plaintiff’s opening brief is due by February 27, 2019. All
 4   subsequent deadlines are modified accordingly.
 5
 6   IT IS SO ORDERED.
 7
        Dated:     February 20, 2019                          /s/
 8                                                        UNITED STATES MAGISTRATE JUDGE
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


                                                      3
